Per. Curiam:
If the plaintiffs desired a specific finding of the facts they *630should have framed their points for that purpose. As they stand, they merely refer to conclusions of law. This vein runs all through them.
An examination of the testimony satisfies us that the conclusions of the court are fully sustained. The pauper, Hetty Porter, undoubtedly had a settlement in the borough of Elderton at one time. She sold her little property there, and moved away, and it is not clear that she acquired a settlement elsewhere in this state. Afterwards she went out west and appears to have led a roving life. From her own statement, and there is little else in the case upon this branch of it, we find she resided in Iowa for over two years. The court so finds, and the pauper so testified. By section 1352 of the Code of Iowa it is provided: “ Any person having attained majority, and residing in this state one year without being married, as hereinafter provided, gains a settlement in the county of his residence.” The pauper was not so married, and the court below was of opinion that she had gained a settlement in Iowa. We are not prepared to say this was error. Finally she left Iowa, returned to Armstrong county, and became chargeable in Plumcreek township. She was then in precisely the same position as if she never had had a settlement in this state. The rule of law is, that if a foreigner, or a person having no settlement within the state, comes here and becomes a charge, the district to which she comes, or in which she first becomes a charge, is liable for her support: Limestone Tp. v. Chillisquaque, 87 Pa. 294; Juniata Co. v. Delaware Tp., 107 Pa. 68; Taylor Tp. v. Shenango Tp., 114 Pa. 394. This is settled law, and the reason of it is that when such pauper comes into a district, and becomes chargeable therein, there is no other district in the state upon which it can cast its burden. We think the learned judge below was entirely right in this case, both upon the law and the facts, and his
Judgment is affirmed.